                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

  JONATHAN DEVEN SMITH,                             Case No. 19-CV-1227 (PJS/SER)

                         Plaintiff,

  v.                                                              ORDER

  RAMSEY COUNTY JAIL and
  SHERBURNE COUNTY JAIL,

                         Defendants.



       The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the Report

and Recommendation were filed within the requisite time period. Accordingly, IT IS HEREBY

ORDERED that this action is DISMISSED without prejudice.


SO ORDERED.


Dated: August 19, 2019                           s/Patrick J. Schiltz
                                                 Patrick J. Schiltz
                                                 U.S. District Judge
